DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-35, 39-43, 47-51 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (Pub. No.: 2012/0243497), herein Chung and Seo et al. (Patent No.: 9,584, 287), herein Seo.

	As to claim 31, Chung teaches the method of wireless communication, comprising: 
Generating hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, for inclusion in uplink control information (UCI) (Chung [0097] In a normal CP, CQI information and ACK/NACK information can be concurrently transmitted using PUCCH format 2a/2b. ACK/NACK information may be transmitted through a symbol in which a CQI RS of FIG. 12 is transmitted.); 
(Chung [0096] Concurrent transmission of CQI information and ACK/NACK information is described with reference to FIG. 12. [0097] in an extended CP, the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH format 2 and, to this end, the CQI information and the ACK/NACK information are joint-coded )

	Chung does not teach
	When an instruction to include the CSI with the HARQ ACK information in the UCI is received

	However Seo does teach
	When an instruction to include the CSI with the HARQ ACK information in the UCI is received (Seo Fig. 17 receive first parameter for indicating whether to simultaneously transmit ACK/NACK and CQI and multiplex A/N and CSI according to the parameter)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chung with Seo, because Seo teaches in a new wireless communication system in the case where the multiple A/N (mA/N) and the CSI collide with each other, the simultaneous transmission of the multiple A/N and the CSI may be supported (Seo column 37 lines 28-31)


	As to claim 39, Chung teaches an apparatus for wireless communication, comprising: 
(Chung Fig. 19 processor and [0087] the UE transmits HARQ ACK/NACK); 
	means for transmitting the HARQ ACK information on a set of control channel resources configured for the UCI, the set of control channel resources further carrying channel state information (CSI) (Chung Fig. 19 UE transmitter [0087] the UE transmits HARQ ACK/NACK [0097] the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH) 


	Chung does not teach
	When an instruction to include the CSI with the HARQ ACK information in the UCI is received

	However Seo does teach
	When an instruction to include the CSI with the HARQ ACK information in the UCI is received (Seo Fig. 17 receive first parameter for indicating whether to simultaneously transmit ACK/NACK and CQI and multiplex A/N and CSI according to the parameter)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chung with Seo for the same reasons stated in claim 31.

	As to claim 47, Chung teaches the apparatus of wireless communication, comprising: 
memory at least one processor coupled to the memory and configured to (Chung Fig. 19 memory and processor) 
(Chung Fig. 10 generating ACK/NACK signal)); 

transmit the HARQ ACK information on a set of control channel resources configured for the UCI, the set of control channel resources further carrying channel state information (CSI) (Chung [0096] Concurrent transmission of CQI information and ACK/NACK information is described with reference to FIG. 12. [0097] in an extended CP, the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH format 2 and, to this end, the CQI information and the ACK/NACK information are joint-coded )
 
Chung does not teach
	When an instruction to include the CSI with the HARQ ACK information in the UCI is received

	However Seo does teach
	When an instruction to include the CSI with the HARQ ACK information in the UCI is received (Seo Fig. 17 receive first parameter for indicating whether to simultaneously transmit ACK/NACK and CQI and multiplex A/N and CSI according to the parameter)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chung with Seo for the same reasons stated in claim 31.

	As to claim 55, Chung teaches computer-readable medium storing computer-executable code for wireless communication, when executed by at least one processor, the code configured to cause the at least one processor to (Chung Fig. 19 memory and processor): 
(Chung Fig. 10 generating ACK/NACK signal);
 transmit the HARQ ACK information on a set of control channel resources configured for the UCI, the set of control channel resources further carrying channel state information (CSI) (Chung [0096] Concurrent transmission of CQI information and ACK/NACK information is described with reference to FIG. 12. [0097] in an extended CP, the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH format 2 and, to this end, the CQI information and the ACK/NACK information are joint-coded)

Chung does not teach
	When an instruction to include the CSI with the HARQ ACK information in the UCI is received

	However Seo does teach
	When an instruction to include the CSI with the HARQ ACK information in the UCI is received (Seo Fig. 17 receive first parameter for indicating whether to simultaneously transmit ACK/NACK and CQI and multiplex A/N and CSI according to the parameter)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chung with Seo for the same reasons stated in claim 31.

	As to claims 32, 40 and 48, the combination of Chung and Seo teach the method of claim 31 and the apparatus of claims 39 and 47 further comprising: multiplexing the HARQ ACK information and the CSI in the UCI on the set of control channel resources when the instruction to include the CSI with the HARQ ACK information in the UCI is received (Chung [0097] in an extended CP, the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH format 2 and, to this end, the CQI information and the ACK/NACK information are joint-coded  and Seo Fig. 17 receive first parameter for indicating whether to simultaneously transmit ACK/NACK and CQI and multiplex A/N and CSI according to the parameter));  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chung with Seo for the same reasons stated in claim 31.


	As to claims 33, 41 and 49, the combination of Chung and Seo teach the method of claim 31, and the apparatus of claim 39 and 47, wherein the set of control channel resources comprises a physical uplink control channel (PUCCH) (Chung [0096] Concurrent transmission of CQI information and ACK/NACK information is described with reference to FIG. 12. [0097] in an extended CP, the CQI information and the ACK/NACK information are concurrently transmitted using PUCCH)



	As to claims 34, 42 and 50, the combination of Chung and Seo teach the method of claim 31 and apparatus of claim 39 and 47, further comprising: receiving downlink control information (DCI), wherein the UCI is transmitted further based on the DCI (Chung [0148] Embodiment 2-4 relates to UL CC configuration when a UL CC for transmitting UL control information (UL ACK/NACK, CSI, and SR) is configured according to the above Embodiments 2-1 to 2-3 through explicit signaling (cell-specific or UE-specific RRC signaling or L1/L2 control signaling (e.g. a PDCCH of a specific DCI format)))

	As to claims 35, 43 and 51, the combination of Chung and Seo teach the method of claim 34, and the apparatus of claims 42 and 50 wherein the UCI is transmitted further based on a format of the DCI Chung [0148] Embodiment 2-4 relates to UL CC configuration when a UL CC for transmitting UL control information (UL ACK/NACK, CSI, and SR) is configured according to the above Embodiments 2-1 to 2-3 through explicit signaling (cell-specific or UE-specific RRC signaling or L1/L2 control signaling (e.g. a PDCCH of a specific DCI format)))

	As to claim 56, the combination of Chung and Seo method of claim 31, wherein the UCI on the set of control channel resources further indicates a scheduling request (SR) (Chung [0087] FIG. 10. As described previously, a UE may transmit HARQ ACK/NACK and SR in the same subframe.[ 0131] In other words, the UL primary carrier may be defined as one UL CC per UL transmission entity (UE or RN), on which the UL control information (ACK/NACK, CSI, and SR) is transmitted.



Claims 36, 44 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Seo and Jitsukawa et al. (Pub. No.: 2012/0063523), herein Jitsukawa.
As to claims 36, 44 and 52, Chung and Seo teach the method of claim 31, and the apparatus of claims 39 and 47

Chung and Seo do not teach
wherein the UCI is transmitted with a set of cyclic redundancy check (CRC) bits that is based on a set of UCI bits.  

However Jitsukawa does teach
(Jitsukawa [0022] UCI are multiplexed with CRC bits)
	It would have been obvious before the effective filing date to combine the teachings of Chung and Seo with Jitsukawa, Jitsukawa teaches us there are bits used for error detection (Jitsukawa [0022])


	Claims 37, 38, 45, 46, 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Seo2 et al. (Pub. No.: 2015/0319777), herein Seo2.

As to claims 37, 45 and 53 the combination of Chung and Seo teaches the method of claim 31, and the apparatus of claims 39 and 47, 

Chung and Seo do not teach
wherein when the HARQ ACK information comprises a number of HARQ processes and a number of codewords

	However Seo2 does teach
wherein when the HARQ ACK information comprises a number of HARQ processes and a number of codewords (Seo2 [0092] and [0185] HARQ process number and codewords))

	It would have been obvious before the effective filing date to combine the teachings of Chung and Seo with Seo2, because Seo2 teaches us the UE performs spatial ACK/NACK bundling on a plurality of codewords within one DL subframe and sends spatially bundled ACK/NACK bits for each serving cell through channel selection (Seo2 [0185])

	As to claims 38, 46 and 54, the combination of Chung, Seo and Seo2 teach the method of claim 37 and the apparatus of claims 45 and 53, wherein the HARQ ACK information comprises a set of bits, and the number of the set of bits is based on the number of HARQ processes (Seo2 [0292] the number of HARQ processes exceeds 8, the 4 bit HARQ number field may be applied, or the 3 bit HARQ process number field may be used while ignoring a case where an HARQ process number is great than or equal to 8.)

It would have been obvious before the effective filing date to combine the teachings of Chung and Seo with Seo2 for the same reasons stated in claim 37.

Claims 57 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Seo and 
Park et al. (Pub. No.: 2017/0318575), herein Park.
	As to claim 57, Chung and Seo teach the method of claim 31, 

	Chung and Seo do not teach
	wherein the CSI is absent from the set of control channel resources configured for the UCI when the instruction is not received

	However Park does teach
	wherein the CSI is absent from the set of control channel resources configured for the UCI when the instruction is not received (Park [0197] (d) when an eNB sets RI (or CQI/PMI)) to be excluded in a PUSCH as a high layer signal to a UE, [0198] The UE excludes some CSI from UCI to be transmitted by a UE. In more detail, when (i) RI and CQI/PMI may be excluded from UCI transmission, (ii) CQI/PMI may be excluded from UCI transmission)

 	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chung and Seo with Park, because Park teaches us [0199] The amount of UCI to be transmitted using a massive CA scheme or the like and, thus, when a transmission resource for ACK/NACK needs to be extended, a step of simultaneously transmitting ACK/NACK, RI, and CQI/PMI in one PUSCH may not be effective. For example, when a resource region for ACK/NACK transmissions is extended according to a step according to the present invention, coded symbols of RI and CQI/PMI may be more frequently punctured via a procedure of allocating a coded symbol of ACK/NACK according to priority of ACK/NACK, as illustrated in FIGS. 7, 8, and 10. Accordingly, when an ACK/NACK resource is extended as described above, a method of omitting all or some (e.g., CQI/PMI obtained by excluding RI) of CSIs may be considered in consideration of a puncturing effect.

	As to claim 58, the combination of Chung and Park teach the method of claim 31, further comprising: receiving the instruction from a base station (Park [0197] (d) when an eNB sets RI (or CQI/PMI)) to be excluded in a PUSCH as a high layer signal to a UE, [0198] The UE excludes some CSI from UCI to be transmitted by a UE. In more detail, when (i) RI and CQI/PMI may be excluded from UCI transmission, (ii) CQI/PMI may be excluded from UCI transmission (receives instruction from base station))

 	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chung and Seo with Park for the same reasons stated in claim 57.


Response to Arguments
Applicant’s arguments with respect to claim(s) 31-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467